 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA, et al.,                  Case No.: 16-CV-1988 W (AHG)
15                                    Plaintiffs,
                                                        ORDER GRANTING JOINT
16   v.                                                 MOTION FOR PARTIAL
                                                        DISMISSAL [DOC. 65]
17   RESMED, INC.,
18                                   Defendant.
19
20         Parties have filed a joint motion for partial dismissal. [Doc. 65.] Good cause
21   appearing, the Court GRANTS the joint motion as follows:
22            1. The Relator's claims under the various qui tam statutes pled in this Civil
23               Action as to ResMed, Inc. and ResMed, Corp. are dismissed with prejudice.
24            2. The Settling States of Arkansas, California, Colorado, Delaware, Florida,
25               Georgia, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts,
26               Michigan, Minnesota, Missouri, Montana, Nevada, New Hampshire, New
27               Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island,
28               Tennessee, Texas, Vermont, Virginia, and Washington's claims as to the

                                                    1
                                                                               16-CV-1988 W (AHG)
 1              Covered Conduct as defined in the State Settlement Agreements are
 2              dismissed with prejudice;
 3           3. All other claims of the Settling States are dismissed without prejudice;
 4           4. Connecticut, Hawaii, and the District of Columbia’s claims in this Civil
 5              Action are dismissed without prejudice.
 6        Based on the foregoing, the Clerk is ordered to close the case file.
 7
 8        IT IS SO ORDERED.
 9   Dated: February 3, 2020
10
11
12                                                     States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                 16-CV-1988 W (AHG)
